Exhibit 10.7

 

GUARANTY

          THIS GUARANTY (this “Guaranty”), dated as of February 5, 2007, is made
by Emtec, Inc., a Delaware corporation (the “Guarantor”) in favor
of________________________. (the “Holder”).

Background

          WHEREAS, the Guarantor is a Delaware corporation and indirect holder
of all outstanding capital stock of Westwood Computer Corporation (the
“Company”).

          WHEREAS, the Company and the Holder have entered into the Termination
Agreement dated as of the date hereof and, in connection with such Termination
Agreement, the Company and the Holder have agreed to enter into that certain
Subordinated Promissory Note, dated as of February 5, 2007 (the “Promissory
Note”); and

          WHEREAS, pursuant to the Promissory Note, the Company agrees to pay to
the Holder the principal amount of $1,002,900; and

          WHEREAS, in connection with the delivery of the Promissory Note, the
Guarantor has agreed to execute and deliver to the Holder a guaranty
guaranteeing the obligations of the Holder under the Promissory Note.

          NOW, THEREFORE, in consideration of the mutual covenants hereinafter
contained and intending to be legally bound, the Guarantor hereby agrees with
the Holder as follows:

          1.           Definitions. All terms used in this Guaranty which are
not otherwise defined herein shall have the meanings set forth in the Promissory
Note.

          2.           Guaranty.

                        a.           The Guarantor hereby irrevocably,
absolutely and unconditionally, becomes surety for and guarantees the prompt
payment, as and when due and payable, of all amounts now or hereafter owing in
respect of the Promissory Note, whether for principal, interest, fees or
otherwise, and the due performance and observance by the Company of its
obligations now or hereafter existing in respect of the Promissory Note (the
“Indebtedness”).

                        b.           Payment by the Guarantor is due upon demand
by the Holder and is payable in immediately available funds in lawful money of
the United States of America after the expiration of any available grace period
provided herein or in the Promissory Note.

--------------------------------------------------------------------------------



          3.           Guarantor’s Indebtedness Unconditional.

                        a.           Subject to the terms hereof, the Guarantor
hereby guarantees that the Indebtedness will be paid strictly in accordance with
the terms of the Promissory Note, regardless of any law, regulation or order now
or hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Holder with respect thereto. The liability of the Guarantor to the
extent herein set forth shall be absolute and unconditional, irrespective of:
(i) any lack of validity or enforceability of the Promissory Note; (ii) any
change in the time, manner or place of payment of, or in any other term in
respect of, all or any of the Indebtedness, or any other amendment or waiver of
or consent to any departure from the Promissory Note; (iii) the absence of any
action on the part of the Holder to obtain payment of the Indebtedness from the
Company; (iv) any insolvency, bankruptcy, reorganization or dissolution, or any
proceeding in respect thereof of the Company or the Guarantor; or (v) the
absence of notice or the absence of or any delay in any action to enforce any
Indebtedness.

                        b.           This Guaranty (i) is a continuing limited
guarantee and shall remain in full force and effect until the satisfaction in
full of the Indebtedness; and (ii) shall continue to be effective or shall be
reinstated, as the case may be, if at any time any payment of any of the
Indebtedness is rescinded or must otherwise be returned by the Holder upon the
insolvency, bankruptcy or reorganization of the Company, or otherwise, all as
though such payment had not been made.

          4.           Waivers. The Guarantor hereby waives (a) promptness and
diligence; (b) notice of any actions taken by the Holder or the Company under
the Promissory Note; and (c) all other notices, demands and protests, and all
other formalities of every kind in connection with the enforcement of the
Indebtedness or of the obligations of the Guarantor to the extent herein set
forth, the omissions of or delay in which, but for the provisions of this
Section 4, might constitute grounds for relieving the Guarantor of its
obligations to the extent herein set forth.

          5.           Subrogation. The Guarantor will not exercise any rights
which it may acquire by way of subrogation hereunder, by any payment made by it
hereunder or otherwise, until such date on which all of the Indebtedness shall
have been satisfied in full. If any amount shall be paid to the Guarantor on
account of such subrogation rights at any time when all of the Indebtedness and
all other expenses guaranteed pursuant hereto shall not have been paid in full,
such amount shall be held in trust for the benefit of the Holder, shall be
segregated from the other funds of the Guarantor and shall forthwith be paid
over to the Holder to be applied in whole of in part by the Holder against the
Indebtedness, whether matured or unmatured, in accordance with the terms of the
Promissory Note or any other agreement relating thereto. If the Guarantor shall
make payment to the Holder of all or any portion of the Indebtedness and all of
the Indebtedness shall be paid in full, the Holder will, at the Guarantor’s
request, execute and deliver to the Guarantor (without recourse, representation
or warranty) appropriate documents necessary to evidence the transfer by
subrogation to the Guarantor of an interest in the Indebtedness resulting from
such payment by the Guarantor, such subrogation to be fully subject

2

--------------------------------------------------------------------------------



and subordinate, however, to the collection by the Holder of all other amounts
due to the Holder by the Company under the Promissory Note.

          6.           Notices, Etc. Except as may be otherwise provided herein,
any demand, notice, request or communication required or permitted hereunder
upon or to the Guarantor or the Holder shall be deemed to have been sufficiently
given or served for all purposes hereof if personally delivered, mailed by
private overnight courier service, with postage prepaid, or mailed by certified
mail, postage prepaid, return receipt requested, if to the Guarantor, Emtec,
Inc., 11 Diamond Road, Springfield, NJ 07081, and if to the Holder, at its
address specified in the Promissory Note. Any such notice shall be deemed given
on the date delivered, if personally delivered, three (3) business days after
mailing, if sent by certified mail, or the next business day after mailing, if
sent by private overnight courier service with confirmed delivery.

          7.           Representations and Warranties. The Guarantor hereby
represents and warrants to the Company and Holder (which representations and
warranties shall survive the delivery of this Guaranty) that:

                        a.           The Guarantor (i) is a corporation duly
organized and validly existing and in good standing under the laws of the State
of Delaware and is duly qualified to transact business in each jurisdiction
where because of the nature of its business or property such qualification is
required except where the failure to be so qualified would not have a Material
Adverse Effect (as defined below), (ii) has full power and authority to own its
properties and assets and to carry on its business as now being conducted and as
presently contemplated, and (iii) has full power and authority to execute and
deliver, and perform its obligations under, this Guaranty.

                        b.           The execution and delivery of, and
performance by the Guarantor of its obligations under, the Guaranty are within
its corporate power, have been duly authorized by all requisite action and do
not and will not violate any provision of law, any order, judgment or decree of
any court or other agency of government, the corporate charter or by-laws of the
Guarantor or any indenture, agreement or other instrument to which the Guarantor
is a party, or by which the Guarantor is bound, or be in conflict with, result
in a breach of, or constitute (with due notice or lapse of time or both) a
default under, or result in the creation or imposition of any lien, charge or
encumbrance of any nature whatsoever upon any of the property or assets of the
Guarantor pursuant to, any such indenture, agreement or instrument, except where
such violation, conflict or default would not have a material adverse effect on
the properties, assets or condition (financial or otherwise) of the Guarantor
(hereinafter, a “Material Adverse Effect”). The Guaranty constitutes the valid
and binding obligation of the Guarantor, enforceable against it in accordance
with its terms, subject, however, to bankruptcy, insolvency, reorganization,
moratorium and similar laws affecting the rights and remedies of creditors
generally or the application of principles of equity, whether in any action in
law or proceeding in equity, and subject to the availability of the remedy of
specific performance or of any other equitable remedy or relief to enforce any
right under any such agreement.

3

--------------------------------------------------------------------------------



                        c.           The Guarantor is not required to obtain any
consent, approval or authorization from, or to file any declaration or statement
with, any governmental instrumentality or other agency, or any other person or
entity, in connection with or as a condition to the execution, delivery or
performance of any of the Guaranty.

                        d.           There is no action, suit or proceeding at
law or in equity or by or before any governmental instrumentality or other
agency, including any arbitration board or tribunal, now pending or, to the
knowledge of the Guarantor, threatened (nor is any basis therefor known to the
Guarantor), (i) which questions the validity of any of the Guaranty, or any
action taken or to be taken pursuant hereto or thereto, or (ii) against or
affecting the Guarantor which, if adversely determined, either in any case or in
the aggregate, would have a Material Adverse Effect.

                        e.           The Guarantor is not a party to any
agreement or instrument or subject to any corporate, partnership or other
restriction which could have a Material Adverse Effect. The Guarantor is not in
violation of any provision of its corporate charter or by-laws or any material
indenture, agreement or instrument to which it is a party or by which it is
bound or, to the best of the Guarantor’s knowledge and belief, of any provision
of law or any order, judgment or decree of any court or other governmental
authority.

                        f.           The Guarantor is solvent and, as of the
date hereof, (i) able to pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the ordinary course of
business, (ii) does not intend to, and does not believe that it will, incur
debts or liabilities beyond its ability to pay as such debts and liabilities
mature in their ordinary course, (iii) is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which the Guarantor would constitute unreasonably small capital after giving due
consideration to the prevailing practice in the industry in which the Guarantor
is engaged or is to engage, (iv) of the reasonable understanding that the fair
value of its property is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of the Guarantor and (v)
of the reasonable understanding that the present fair saleable value of the
assets of the Guarantor is not less than the amount that will be required to pay
the probable liability of the Guarantor on its debts as they become absolute and
matured (collectively, the foregoing conditions being hereinafter referred to as
“Solvent”). The Guarantor’s obligations under this Guaranty do not prevent the
Guarantor from being Solvent; the Guarantor is not contemplating either the
filing of a petition by the Guarantor under any state or federal bankruptcy or
insolvency laws or the liquidating of all or a major portion of the Guarantor’s
property; and the Guarantor has no knowledge of any person contemplating the
filing of any such petition against the Guarantor.

          8.           Miscellaneous.

                        a.           No amendment of any provision of this
Guaranty shall be effective as to the Guarantor unless it is in writing and
signed by the Guarantor and consented to by the Holder, and no waiver of any
provision of this Guaranty and no consent to any departure by the Guarantor
therefrom, shall be effective unless it is in writing and signed by the Holder,
and then

4

--------------------------------------------------------------------------------



such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given.

                        b.           No failure on the part of the Holder to
exercise, and no delay in exercising any right hereunder or under the Promissory
Note shall operate as a waiver thereof nor shall any single or partial exercise
of any right preclude any other or further exercise thereof or the exercise of
any other right. The rights and remedies of the Holder provided herein and in
the Promissory Note are cumulative and are in addition to, and not exclusive of,
any rights or remedies provided by law.

                        c.           Any provision of this Guaranty which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.

                        d.           This Guaranty is a contract of suretyship
and shall not be construed to be only a guaranty of collection and shall (i) be
binding on the Guarantor and its successors and assigns, and (ii) inure,
together will all rights and remedies of the Holder, to the benefit of the
Holder and its respective successors, transferees and assigns.

                        e.           This Guaranty is intended by the Guarantor
and the Holder as a final expression of the Guarantor’s agreement to guarantee
the Indebtedness and is intended also as a complete and exclusive statement of
the terms of such agreement. No course of prior dealings between the parties, no
usage of trade and no parole or extrinsic evidence of any nature shall be used
or relevant to supplement or explain or modify any term used in this Guaranty.

                        f.           This Guaranty shall be governed by and
construed in accordance with the laws of the State of New Jersey.

          IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be
executed as of the date first written above.

EMTEC, INC.

By: /s/ DINESH DESAI __________
Name: DINESH DESAI
Title: CHAIRMEN



5

--------------------------------------------------------------------------------